FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2021

                                      No. 04-21-00285-CV

                                Alma Maldonado GONZALEZ,
                                         Appellant

                                                v.

                                 VANTAGE BANK TEXAS,
                                       Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-23070
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
        When we granted Appellee’s first motion for an extension of time to file the brief, we set
the brief due on November 22, 2021. See TEX. R. APP. P. 38.6(b), (d). Before the once-extended
due date, Appellee filed an opposed second motion for an extension of time to file the brief until
December 3, 2021.
       Appellee’s motion is GRANTED. Appellee’s brief is due on December 3, 2021.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court